PER CURIAM.
This is an appeal from an order denying a motion seeking relief from a judgment which appellant alleges was based upon a mistake of fact in an affidavit. It appears to this court that relief should have been granted and that the judgment should have been withdrawn in order to permit the parties to have a trial to resolve all disputed issues of fact.
The order appealed is reversed and this cause remanded for trial.
REVERSED and REMANDED.
SHARP, C.J., and DAUKSCH and ORFINGER, JJ., concur.